DETAILED ACTION
This office action is in response to the application filed on 6/16/2020.  Claim(s) 1-20 is/are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 6/16/2020 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claim(s) 14, the phrase “The method of claim 1” makes the claims indefinite and unclear in that it lacks antecedent basis.
For purposes of art examination, the claim(s) was/were construed to refer to “The method of claim 8”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 8, 10-13, 15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiell et al. (US 2016/0344765 A1), in view of Turgeman et al. (US 2018/0349583 A1). 
Regarding claim 1, 8, and 15, Shiell teaches:
“An apparatus comprising: 	a memory (Shiell, ¶ 57-58 teaches memory); and 	a hardware processor communicatively coupled to the memory (Shiell, ¶ 57-58 teaches memory and a processor to execute method steps), the hardware processor configured to: 	receive a first plurality of requests from a first Internet Protocol (IP) address (Shiell, ¶ 36, third party makes a request which includes their IP address.  Shiell, ¶ 28, Ln. 1-3 makes it clear that the third party is making a request.  Shiell, ¶ 38 Ln. 3-8 discloses multiple requests.  Examiner notes that the process of Shiell figure 3 expands on the process of Shiell figure 2.   Regarding claim 15, Shiell, ¶ 38-39, when the plurality of requests are received the IP address and user agent 330 which identifies the type of device sending the request are checked to ensure it is the same user who requires or is checking the bot detection problem.  If the device has an IP addressed then it was ); 	receive a second plurality of requests from a second IP address (Shiell, ¶ 34 demonstrates that there is a set of requests coming from a specific third party which will be eventually be blocked and are distinguished from the example of requests which are eventually allowed.  Examiner notes that nothing in the claim distinguishes the steps of the first IP address and the second IP address from occurring in series or in parallel.  Regarding claim 15, Shiell, ¶ 38-39, when the plurality of requests are received the IP address and user agent 330 which identifies the type of device sending the request are checked to ensure it is the same user who requires or is checking the bot detection problem.  If the device has an IP addressed then it was necessarily assigned at some point); 	determine, from the first plurality of requests, a characteristic of data within the first plurality of requests (Shiell, ¶ 38-39, when the plurality of requests are received the IP address and user agent 330 which identifies the type of device sending the request are checked to ensure it is the same user who requires or is checking the bot detection problem), and a characteristic of a device assigned to the first IP address (Shiell, ¶ 38-39, user agent 330 which identifies the type of device sending the request corresponding to the IP address; 	determine, from the second plurality of requests, a characteristic of data within the second plurality of requests, and a characteristic of a device assigned to the second IP address (Shiell, ¶ 38-39, for the case of requests made from an IP address that will eventually be blocked, when the plurality of requests are received the IP address and user agent 330 which identifies the type of device sending the request are checked to ensure it is the same user who requires or is checking the bot detection problem); 		determine, based on the characteristic of data within the first plurality of requests, and the characteristic of the device assigned to the first IP address, that the first plurality of requests was generated by a human user (Shiell, ¶ 40-42, the user agent and IP address are combined with other information to form the bot detection problem which if sent correctly from the third party demonstrates that the third party request is not from a bot); 	determine, based on the characteristic of data within the second plurality of requests, and the characteristic of the device assigned to the second IP address, that the second plurality of requests was generated by a machine (Shiell, ¶ 40-42, the user agent and IP address are combined with other information to form the bot detection problem which if not sent correctly from the third party demonstrates that the third party request is from a bot.  Shiell, ¶ 34 demonstrates that there is a set of requests coming from a specific third party which will be eventually be blocked and are distinguished from the example of requests which are eventually allowed.); 	in response to determining that the first plurality of requests was generated by the human user, service the first plurality of requests (Shiell, ¶ 31-33, when the bot detection problem is solved correctly, the set of requests are allowed to proceed); and 	in response to determining that the second plurality of requests was generated by the machine, reject the second plurality of requests (Shiell, ¶ 32-34, when the bot detection problem is not solved correctly, the set of requests are not allowed to proceed)”.
	Shiell does not, but in related art, Turgeman ¶ 31, ¶ 61-62, and ¶ 65 teaches using a combination of the device IP, device identifier and user inputs in making requests to specifically determine if the request is being made by a bot or a human.  
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Shiell and Turgeman, to modify the bot request detection system of Shiell to include the method to use user input behavior to further validate human and bot behavior as taught in Turgeman.  The motivation to do so constitutes applying a known technique (i.e., method to use user input behavior to further validate human and bot behavior) to known devices and/or methods (i.e., bot request detection system) ready for improvement to yield predictable results.
 
Regarding claims 3, 10, and 17, Shiell in view of Turgeman teaches:
“The apparatus of Claim 1 (Shiell in view of Turgeman teaches the limitations of the parent claims as discussed above), wherein determining the characteristic of data within the first plurality of requests is performed in response to a determination that a total number of received requests exceeds a threshold (Shiell, ¶ 29-31 uses a threshold to determine that an excessive amount of request have been received within a given window of time)”.

Regarding claims 4, 11, and 18, Shiell in view of Turgeman teaches:
“The apparatus of Claim 1 (Shiell in view of Turgeman teaches the limitations of the parent claims as discussed above), wherein determining the characteristic of data within the first plurality of requests comprises determining at least one of a pattern within the data within the first plurality of requests and a pattern of timestamps within the first plurality of requests (Turgeman, ¶ 61-65 both analyzes the pattern of the behavior in the requests and the time between requests.  Shiell, ¶ 29-31 uses a threshold to determine )”.

Regarding claims 5, 12, and 19, Shiell in view of Turgeman teaches:
“The apparatus of Claim 1 (Shiell in view of Turgeman teaches the limitations of the parent claims as discussed above), wherein determining the characteristic of input used to generate the first plurality of requests comprises determining at least one of a total time that it took to provide the input used to generate the first plurality of requests (Turgeman, ¶ 62 looks at the time the user spent entering the request field information), a typing speed corresponding to the input used to generate the first plurality of requests (Turgeman, ¶ 62-65 analyzes the typing rate differences between a bot or a human), mouse coordinates corresponding to the input used to generate the first plurality of requests (Turgeman, ¶ 61 looks at mouse events for determining human and bot interactions)”.

Regarding claims 6, 13, and 20, Shiell in view of Turgeman teaches:
“The apparatus of Claim 1 (Shiell in view of Turgeman teaches the limitations of the parent claims as discussed above), wherein determining the characteristic of the device assigned to the first IP address comprises determining at least one of a geolocation of the device assigned to the first IP address (Turgeman, ¶ 84-85, and 87, looks at the characteristic of the keyboard of the user to infer their geolocation)”.

Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiell, in view of Turgeman, in view of Turgeman et al. (US 2018/0103047 A1) .  
Regarding claims 2, 9, and 16, Shiell in view of Turgeman teaches:
“The apparatus of Claim 1 (Shiell in view of Turgeman teaches the limitations of the parent claims as discussed above)”.
Shiell in view of Turgeman does not, but in related art, Turgeman-047 teaches:	“weighting the characteristic of data within the second plurality of requests with a first weight to produce a first weighted score (Turgeman-047, ¶ 216-218 teaches weighing each of the components of the user request.  Turgeman-047, ¶ 72 teaches analyzing the metadata of the user inputs including timing behavior and other factors of the request); 	weighting the characteristic of input used to generate the second plurality of requests to produce a second weighted score (Turgeman-047, ¶ 216-218 teaches weighing each of the components of the user request.  Turgeman-047, ¶ 72 teaches analyzing the metadata of the user inputs including timing behavior and other factors of the request); 	weighting the characteristic of the device assigned to the second IP address to produce a third weighted score (Turgeman-047, ¶ 216-218 teaches weighing each of the components of the user request.  Turgeman-047, ¶ 72 teaches analyzing the metadata of the user inputs including timing behavior and other factors of the request); 	adding the first, second, and third weighted scores to produce a total score (Turgeman-047, ¶ 216-218 teaches adding the weighted component scores together); and 	determining that the total score exceeds a threshold (Turgeman-047, ¶ 216-218 )”.	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Shiell, Turgeman, and Turgeman-047, to modify the bot request detection system of Shiell and Turgeman to include the method to use weighted user input behavior to further validate human and bot behavior as taught in Turgeman-047.  The motivation to do so constitutes applying a known technique (i.e., method to use weighted user input behavior to further validate human and bot behavior) to known devices and/or methods (i.e., bot request detection system) ready for improvement to yield predictable results.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiell, in view of Turgeman, in view of St. Pierre (US 2018/0091547 A1).  
Regarding claims 7 and 14, Shiell in view of Turgeman teaches:
“The apparatus of Claim 1 (Shiell in view of Turgeman teaches the limitations of the parent claims as discussed above.  Further, Shiell, ¶ 34 teaches the use of a blacklist, but not a whitelist)”.
	Shiell in view of Turgeman does not, but in related art, St. Pierre teaches:	“receive a third plurality of requests from a third IP address (St. Pierre, ¶ 31, and ¶ 41-47 teach receiving requests from an IP address); 	determine that the third IP address is stored within a database (St. Pierre, ¶ 50, and ¶ 41-47 teach receiving requests from an IP address and determining that they are on a whitelist which is stored on a database); and 	in response to determining that the third IP address is stored within the database, service the third plurality of requests (St. Pierre, ¶ 50, and ¶ 41-47 teach receiving requests from an IP address and determining that they are on a whitelist which is stored on a database and allowing the requests to proceed)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Shiell, Turgeman, and St. Pierre, to modify the bot request detection system of Shiell and Turgeman to include the method to use a whitelist to speed the decision process for Distributed denial of service attack mitigation as taught in St. Pierre.  The motivation to do so constitutes applying a known technique (i.e., method to use a whitelist to speed the decision process for Distributed denial of service attack mitigation) to known devices and/or methods (i.e., bot request detection system) ready for improvement to yield predictable results.

Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/STEPHEN T GUNDRY/Examiner, Art Unit 2435